Citation Nr: 0522810	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-12 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for psychiatric disability 
other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 24, 1970, to 
March 26, 1970.  He also served on active duty for training 
(ACDUTRA) from April to August 1970.  Thereafter, he served 
on inactive duty for training in the Army Reserves until 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

When the case was last before the Board in October 2003, the 
Board granted reopening of each of the claims and remanded 
the reopened claims for additional development.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  Psychiatric disability other than PTSD was not present 
during active service or ACDUTRA, and is not etiologically 
related to such.


CONCLUSIONS OF LAW

PTSD was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304(f) (2004).

Psychiatric disability other than PTSD was not incurred or 
aggravated during active service or active duty for training, 
and its incurrence or aggravation during such service may not 
be presumed.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claims, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the October 2004 
supplemental statement of the case, letters from the RO dated 
in January 2001, February 2001, April 2001, and January 2002, 
and letters dated in January, March, and June 2004 from the 
Appeals Management Center, the veteran has been informed of 
the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence in support of his claims, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  Although VA did 
not specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claims 
following compliance with the notice requirements of the VCAA 
and the completion of all indicated development of the 
record.  There is no indication or reason to believe that its 
decision would have been different had the claims not been 
previously adjudicated.  In sum, the Board is satisfied that 
the RO properly processed the claims following compliance 
with the notice requirements of the VCAA and the implementing 
regulations.   

Factual Background

The veteran served on active duty from March 24, 1970, to 
March 26, 1970.  He also had a period of ACDUTRA from April 
to August 1970.  The veteran served in the Army Reserves 
thereafter until November 1971.  The report of an October 
1969 entrance examination notes that the veteran had no 
psychiatric disorder.  The July 1970 separation examination 
report is also negative for evidence of PTSD or any other 
psychiatric disability.  

According to a letter written by the veteran in March 1971, 
he was having severe problems coping with military life.  
Specifically, he was having difficulty with his superiors and 
the requirement that he keep his hair cut short.

A March 1971 letter from H.E. Berson, M.D., notes that the 
veteran reportedly had a complete breakdown at a reservist 
meeting several days prior.  Dr. Berson indicated that the 
veteran could not be expected to make a realistic adjustment 
to military service.  An April 1971 letter from Dr. Berson 
notes that the veteran was suffering from an acute 
schizophrenic reaction precipitated by his inability to make 
a suitable adjustment to service.  Dr. Berson opined that the 
veteran should be considered for separation from the reserves 
on this basis.  A May 1971 letter from Dr. Berson states that 
the veteran was behaving in a disturbed, uncontrollable, and 
bizarre way.  Dr. Berson indicated that the veteran's 
entrance into service could create a catastrophic situation.

A July 1971 clinic record from the U.S. Army Health Clinic 
notes that the veteran had schizophrenic reaction, 
schizoaffective type, acute, with depression.  A 
recommendation was made for consideration for separation 
through medical channels.

The report of a VA psychiatric exam in September 1985 notes 
that the veteran was diagnosed with generalized anxiety 
disorder.  No opinion as to the etiology of the generalized 
anxiety disorder is listed.

A September 1985 letter from R.F. Alessi, M.D., states that 
the veteran suffered from a severe anxiety disorder.  Dr. 
Alessi opined that the veteran's "experiences in the 
military may have contributed to his present emotional 
distress.  (Post-Traumatic Stress Syndrome)."

The report of an October 1985 VA exam notes that the veteran 
stated that his symptoms since he was discharged from the 
military turned severe about three years ago.  He complained 
of severe anxiety, panic attacks, insomnia, nightmares, 
depression, guilt, anger, rage, sweating, dizziness, 
uncontrollable crying, nervousness, flashbacks, and loss of 
memory.  The only diagnosis listed is hypertension.

A summary of treatment report from March 1971 to January 1972 
from Dr. Berson states that the veteran had a diagnosis of 
schizophrenic reaction, precipitated by his inability to make 
a suitable military adjustment.  Dr. Berson stated that since 
September 1970 as a result of the situation in the Reserves, 
the veteran had difficulty accepting and adjusting to his 
inability to wear long hair and conflicts with his commanding 
officer.

An April 1985 letter from Dr. Greenberg notes that the 
veteran was seen for psychotherapy for symptoms of anxiety.  
Also noted was that he was making progress, despite 
persistent anxiety.  Dr. Greenberg further stated that 
treatment involved exploring the underlying cause of the 
anxiety, which was noted to be related to marital issues.

A July 1988 letter from M. Kenin, M.D., notes that the 
veteran was seen for severe generalized anxiety.  The onset 
of the veteran's symptoms (panic, blood rushing to the head, 
seeing spots, dizziness, slurred speech, faintness, a feeling 
of helplessness, and a feeling that he was going to die) were 
noted to have had their onset in the summer of 1983, when the 
veteran was on the beach in New Jersey and a flight of 
military helicopters flew low over the beach.  Since then his 
attacks have increased in frequency and his generalized 
anxiety has been heightened.  Dr. Kenin opined that the 
veteran was still profoundly distressed by his experiences in 
the military during 1970.  The veteran stated that he was in 
military training to be a combat medic.  He stated that he 
experienced the death of several of his buddies.  He said 
that these deaths were bloody and at close range.  The 
veteran stated that he was discharged from the military 
because of his nervous condition.  The impression was post-
traumatic stress disorder, delayed onset, delayed expressed 
as severe generalized anxiety and periodic severe panic 
attacks.  Dr. Kenin opined that it is clear that the 
veteran's psychiatric disturbance is related to his military 
experience. 

A February 1989 letter from Dr. Kenin states that the veteran 
continued to suffer from generalized anxiety, panic attacks, 
some agoraphobic elements, and marked inhibition of his 
ability to socialize and work.  Dr. Kenin further stated that 
the veteran was still suffering from PTSD, delayed onset. and 
was still disabled because of his condition.

A December 1989 letter from B.M. Wolff, Ph.D., states that 
the veteran was seen for PTSD and panic disorder with 
agoraphobia.

A September 1991 records request notes that a search of 
morning reports indicated no killed in action or casualties 
for the veteran's unit during his period of service.

In a February 2000 statement in support of his claim, the 
veteran alleged that he was jumped and beat up at least six 
times during his period of ACDUTRA.  He further stated that 
his life was threatened and that he is currently still filled 
with anxiety whenever he walks in a secluded place.

The report of a February 2001 VA examination notes that after 
leaving active duty, the veteran entered the reserves.  While 
in the reserves the veteran saw a psychiatrist who told the 
veteran that he had anxiety and panic problems.  The veteran 
described experiencing traumatic events in service, to 
include being beaten up in Fort Polk, while on ACDUTRA.  The 
veteran reported symptoms of PTSD secondary to the traumatic 
events he described as happening in the military.  He also 
reported symptoms of a major depressive disorder.  The 
diagnoses included PTSD, moderately serious, and major 
depressive disorder.

An August 2001 letter from the veteran's brother states that 
after the veteran entered military service in 1970 there was 
a dramatic change in him.  After service he was always very 
irritable, nervous, and on edge.  He was withdrawn and 
unsociable and was no longer the great older brother he was 
prior to his military service.

An August 2001 letter from another of the veteran's brothers 
states that after the veteran returned home from active duty 
he was a completely different person.  He was angry and 
agitated all of the time.  He was wary of everyone and lost 
all of his friends.  The letter further states that the 
veteran experienced some horrible events while on active 
duty, which explains the changes in him.  

A January 2004 letter from the veteran states that his 
anxiety has gotten worse since September 11, 2001.  The 
letter also indicates that while on ACDUTRA the veteran had 
to endure beatings and anti-Jewish remarks.  Specifically, he 
said that one Sunday in May he was jumped by three or four 
men who pulled his hat over his face so he couldn't see.  
They beat him with fists and boots.

The report of a March 2004 VA exam notes that the claims 
folder was reviewed by the examiner.  The examiner noted that 
the veteran was previously diagnosed with PTSD.  The examiner 
also noted diagnoses of schizophrenic reaction and borderline 
functioning with marginal adjustment in 1971.  After 
eliciting a history from the veteran as well as examining 
him, the examiner diagnosed the veteran with anxiety disorder 
not otherwise specified and alcohol abuse in full sustained 
remission.  The examiner noted that the veteran's anxiety 
disorder is at least as likely as not related to the 
veteran's military service in 1971.  The examiner stated that 
it is even possible that the veteran has more severe 
psychiatric dysfunction than an anxiety disorder, not 
otherwise specified.  The veteran did not currently report 
psychotic symptoms; however, he did report such symptoms in 
1971 when he was diagnosed with a schizophrenic reaction.  
The veteran reported PTSD symptoms at the time of the exam 
due to his reported assault and discrimination while on 
ACDUTRA; however, the examiner determined that a diagnosis of 
PTSD was not warranted because it was not possible to assess 
the severity of the stressor based upon the veteran's current 
report or what is documented in the claims folder.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war and manifests a psychosis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2004). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U. S. Court 
of Appeals for Veterans Claims noted that VA had adopted a 
final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Court has consistently held that, 
under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

I.  PTSD

The veteran claims that he is entitled to service connection 
for PTSD because it is the result of beatings he incurred 
while serving on ACDUTRA in Fort Polk, Louisiana.

The Board notes that the report of the most recent VA 
examination does not contain a diagnosis of PTSD.  The 
examiner acknowledged that the veteran had reported 
experiencing PTSD symptoms and that he had previously been 
diagnosed with PTSD by another VA physician; however, the 
examiner felt that it was not possible to assess the severity 
of the veteran's stressor based upon his current report or on 
the claims folder.  Importantly, the examiner did not find 
that the veteran currently meets the criteria found in the 
DSM IV for a diagnosis of PTSD.  

While the veteran has had a diagnosis of PTSD in the past, 
none of the stressors to which the diagnoses were linked were 
able to be confirmed by the RO.

Accordingly, service connection is not in order for this 
claimed disability.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable to the claim.  

II.  Psychiatric Disability other than PTSD

The veteran claims that he is entitled to service connection 
for psychiatric disability other than PTSD because it is the 
result of service.  

Service medical records show that while the veteran served on 
active duty and ACDUTRA, there is no record of any 
psychiatric complaint or abnormal finding during such 
service.  The first documentation of any psychiatric 
complaint or problem was in March 1971, during the veteran's 
period of inactive duty for training in the Army Reserves.  
At that time he was diagnosed with schizophrenic reaction.  
None of the medical evidence indicates that this or any 
psychiatric disability then diagnosed had its onset during 
any previous period of service.  In fact, the veteran's July 
1970 separation examination report notes that he was found to 
be psychiatrically norma..  The veteran clearly has a current 
diagnosis of generalized anxiety disorder and has been 
treated for psychiatric disability since 1971 but, there is 
no medical evidence whatsoever showing that any of the 
veteran's psychiatric disabilities was present during a 
period of active duty or active duty for training.  Instead, 
the psychiatric disability began during a period of inactive 
duty for training.  Service connection cannot be granted for 
psychiatric disability incurred during inactive duty for 
training because it is not a disability resulting from 
injury.  Accordingly, service connection is not in order for 
psychiatric disability other than PTSD.  



							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for psychiatric disability 
other than PTSD is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


